Citation Nr: 0021398	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-04 133A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a June 7, 
1971 Board decision which denied an increased rating for an 
above-the-knee amputation, left leg, with osteomyelitis of 
the left femur, evaluated as 60 percent disabling.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
March 1970.

This matter comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a 
December 1970 RO decision which assigned a 60 percent rating 
for an above-the-knee amputation, effective April 1, 1971.  
It is contended on behalf of and by the moving party that 
there was CUE in the RO's failure to assign a rating in 
excess of 60 percent for the veteran's left leg disability.  
However, the veteran appealed the RO's December 1970 
decision, which was subsumed by the Board's June 7, 1971 
decision which denied an increased rating for an above-the-
knee amputation.  See Brown v. West, 203 F.3d 1378, 1381; 
Dittrich v. West, 163 F.3d, 1349, 1351.  Therefore, the 
veteran's claim of CUE goes to the Board's June 1971 decision 
which determined that a rating in excess of 60 percent was 
not warranted, rather than to the RO's December 1970 
determination. 


FINDINGS OF FACT

1.  A February 1970 Physical Evaluation Board Proceeding 
determined that the veteran's left above-the-knee amputation 
site was at the upper third of his femur and should be rated 
according to Disability Code 5161.

2.  A VA examination report of November 1970 determined that 
the veteran's left stump measured 10 1/2 inches according to 
standard measuring procedure.

3.  In a June 7, 1971 decision, the Board denied entitlement 
to a rating in excess of 60 percent for an above-the-knee 
amputation, left leg, with osteomyelitis, on the basis that 
the applicable rating schedule provided a 60 percent rating 
for amputation of the thigh at the middle or lower thirds.  

4.  The Board's decision of June 7, 1971 was undebatably 
erroneous in not rating the amputation of the left thigh at 
the upper third or within one third of the distance from the 
perineum to the knee joint.





CONCLUSION OF LAW

The June 7, 1971 Board decision denying entitlement to an 80 
percent rating for a left above-the-knee amputation contained 
CUE.  38 U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1970, the veteran was granted service connection 
for a left leg above-the-knee amputation (AKA) and 
osteomyelitis of the left femur, effective March 1970.  He 
was assigned a 100 percent prestabilization rating until 
March 31, 1970, at which time he was assigned a 60 percent 
rating, effective April 1, 1971.  The 60 percent rating was 
assigned subsequent to a November 1970 VA examination report, 
which indicated that the veteran's amputated stump measured 
10 1/2 inches in length according to "standard procedure."  
There was X-ray evidence of probable osteomyelitis.  However, 
the RO noted that the 20 percent assignable for osteomyelitis 
could not be combined with the amputation disability to 
exceed the evaluation for that disability.  38 C.F.R. § 4.43 
(1970). 

The veteran's left AKA was evaluated pursuant to 38 C.F.R. 
§ 4.71a, Disability Code 5162.  That particular diagnostic 
code provided a 60 percent rating for amputation of the thigh 
at the middle or lower third.  A higher rating of 80 percent 
was indicated under Disability Code 5161 for amputation of 
the thigh at the upper third, one-third of the distance from 
perineum to knee joint, measured from perineum.  A 100 
percent rating under Disability Code 5160 was applicable for 
amputation of the thigh with disarticulation, with loss of 
extrinsic pelvic girdle muscles.  38 C.F.R. § 4.71a, 1945 
Schedule for Rating Disabilities as amended, Disability Codes 
5160-62 (1970).

The veteran's service medical records reflect that he 
sustained traumatic amputation of his left lower leg in 
August 1968 after being struck by a grenade.  There was 
complete destruction of the proximal left tibia and fibula 
with destruction of the knee joint, and a transverse fracture 
of the distal femur, with separation of the right condyle at 
the femur.  His leg was subsequently amputated above the 
knee, "just above the condyle fracture."  December 1968 
medical records show that the veteran had surgical revision 
of his stump for recurrent infection.  At that time the stump 
was noted to measure approximately 17 inches from the left 
distal greater trochanter.  A February 1970 Physical 
Evaluation Board report, issued prior to the veteran's 
separation, indicated that the veteran's 17 inch stump should 
be rated in severity as "upper thirds" under "Disability 
Code 5161" of the "VA Disability Schedule."  

In his current Motion, the veteran asserts that the rating 
decision and subsequent Board decision which assigned a 60 
percent rating was in error because his left leg was measured 
wrong.  He contends that the amputation of his left thigh 
occurred at the upper one-third level, and that he should 
have been assigned an 80 percent rating accordingly.

Pursuant to 38 U.S.C.§ 7111 (West 1991 & Supp. 1999), the 
Board has recently been granted the authority to revise a 
prior decision of the Board on the grounds of CUE.  A claim 
requesting review under this new statute may be filed at any 
time after the underlying decision is made.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400 (1999).  The Board's new authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400; 
VAOPGCPREC 1-98. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements of an allegation of CUE.  The Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  

In the implementing regulation, 38 C.F.R. § 20.1403, CUE is 
defined as:

(a) A very specific and rare kind of error, of 
fact or law, that when called to the attention 
of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). 

In reviewing the applicable schedular criteria and pertinent 
regulations, the Board finds that the moving party has 
demonstrated that the June 7, 1971 Board decision contains 
CUE.  The June 7, 1971 Board decision does not reflect 
consideration of the veteran's service medical records, in 
particular, the February 6, 1970 Physical Evaluation Board 
Proceeding that found the veteran's left thigh amputation was 
to be rated as upper third under Disability Code 5161 of the 
VA Disability Schedule.  According to the Schedule of Ratings 
in effect at that time, Disability Code 5161 assigned an 80 
percent rating for amputation of the thigh, upper third, one-
third of the distance from perineum to knee joint measured 
from perineum.  38 C.F.R. § 4.71a, Disability Code 5161 
(1970).  Moreover, the Board, in restating the evidence used 
by the RO, noted only that the VA examination of November 
1970 "disclosed the left above-the-knee amputation stump to 
measure 10 1/2 inches in length by standard measuring 
procedures."  There was no medical opinion to support a 
finding that this represented an AKA at the "middle or lower 
one-third of the thigh."  Indeed, while the service medical 
records showed that the veteran's stump measured 17 inches 
from the greater trochanter, and the VA examination report 
showed a measurement of 10 1/2 inches, presumably, from the 
perineum, it was only the PEB report that specifically 
addressed the question of whether the amputation was in the 
upper third or lower two thirds and that evidence indicates 
the upper third.  The VA examiner offered no opinion as to 
whether the amputation site was at the upper, middle, or 
lower third of the femur.  The Board is cognizant of the 
service medical evidence showing that the original amputation 
site was "just above the condyle fracture", which would 
obviously place the site in the lower two thirds of the 
thigh.  However, the veteran subsequently underwent surgical 
revision of his stump for recurrent infection and, following 
that operative procedure, the only relevant medical evidence 
specifically addressing the question at hand could only be 
interpreted as supporting a finding of upper third.  The 
Board decision in question appeared to rely of the 
measurement of 10 and 1/2 inches from the perineum as 
supporting the finding of lower two thirds.  (The height of 
the femur is not clear from the evidence before the Board in 
1971; the Board parenthetically notes that, years later, the 
veteran's femur was measured as 20 centimeters, and it was 
determined at that time to be upper third, but this evidence 
cannot be considered as it was not before the Board in 1971.)  
Given the veteran's height of 66 and 3/4 inches (see VA 
examination report dated November 1970), such may well, on 
average, place an amputation site with an individual of that 
height in the lower two thirds.  However, the Board cited no 
authority for its decision, and it ignored the PEB finding of 
upper third.  That latter finding was not ambiguous as the 
physician specifically cited Code 5261, which relates only to 
amputation in the upper third of the thigh.
Thus, the Board concludes that had the June 1971 Board 
decision considered the only evidence of record which 
specifically addressed the question of whether the left leg 
amputation was in the upper third or lower two thirds of the 
thigh, which noted the site at the upper third of the femur, 
the outcome would have been manifestly different, a clear 
criteria involved in establishing CUE.  38 C.F.R. 
§ 20.1403(c).  

Accordingly, the Board finds that the June 7, 1971 Board 
decision which failed to assign an 80 percent rating for an 
AKA at the upper third of the femur was clearly and 
unmistakably erroneous.  38 C.F.R. § 20.1403(d).  However, 
there was no indication of error in failing to assign a 100 
percent rating effective April 1, 1971, for the left AKA with 
osteomyelitis of the left femur, as there was no medical 
evidence to show disarticulation of the left thigh with loss 
of pelvic girdle muscles.  38 C.F.R. § 4.71a, DC 5160. 

While the 60 percent rating assigned to the veteran's 
disability effective April 1971, was in error, the Board 
finds that the decision to deny assignment of an additional 
20 percent for osteomyelitis was a correct application of the 
law extant at that time and did not constitute an 
undebateable error.  The pertinent regulation clearly stated 
that the 20 percent rating assignable for osteomyelitis could 
not be combined with the amputation disability to exceed the 
evaluation for that disability.  38 C.F.R. § 4.43 (1970). 

The Board again parenthetically notes that, while not for 
consideration here, as it was not before the Board at the 
time of its June 1971 decision, a VA examination report of 
May 1997 shows that the veteran's left stump measured, 
laterally, 20 centimeters from the anterior superior iliac 
crest to the bony prominence of the lateral aspect.  The 
examiner stated that the 20 centimeter of bone remaining 
represented less than one third of the veteran's femur.  
Although the veteran has had stump revisions over the past 30 
years, the only indication in the medical records that any 
additional bone was removed in any of the revisions post 
service notes that approximately one inch was removed.  It is 
also clear that the veteran had recurrent difficulties with 
the use of a left leg prosthesis.  In any event, the Board 
must focus on the evidence that was in the claims file at the 
time of the 1971 Board decision.  For the aforementioned 
reasons, it is the Board's judgment that the June 7, 1971 
Board decision that failed to assign an 80 percent rating for 
an AKA at the upper third of the femur was clearly and 
unmistakably erroneous.  38 C.F.R. § 20.1403(d).    


ORDER

The motion for revision of the June 7, 1971 Board decision on 
the grounds of CUE in denying an 80 percent rating for an AKA 
at the upper third of the femur is granted; subject to the 
provisions governing the award of monetary benefits. 



		
	R. F. WILLIAMS 
Member, Board of Veterans' Appeals


 


